Citation Nr: 9902361	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-22 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by muscle and joint pain, memory loss, loss of 
concentration, chronic fatigue, and undifferentiated 
connective tissue disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty for training from June 1957 
to December 1957, and on active duty from December 1990 to 
June 1991.

This appeal arises from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the veterans claim for 
the appealed issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  The veteran had military service in the Southwest Asia 
theater of operations from January 1991 to May 1991, during 
the Persian Gulf War.

3.  There is no medical evidence of any currently diagnosed 
chronic fatigue syndrome.

4.  There is no medical evidence of a nexus between any 
current multiple joint and muscle pain, memory loss, loss of 
concentration, chronic fatigue, or undifferentiated 
connective tissue disease, and the veterans military service 
or any injuries suffered during said service.

5.  The medical evidence indicates that the veterans 
symptoms of muscle and joint pain and fatigue have been 
diagnosed as undifferentiated connective tissue disease.

6.  There is no medical evidence that any loss of memory or 
concentration has been determined to be chronic.


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
undiagnosed illness manifested by muscle and joint pain, 
memory loss, loss of concentration, chronic fatigue, and 
undifferentiated connective tissue disease, is not well 
grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain chronic diseases may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
No conditions other than those listed in § 3.309(a) can be 
considered chronic for purposes of presumptive service 
connection.  38 C.F.R. § 3.307(a).

The United States Court of Veterans Appeals (Court) has 
established rules for the determination of a well grounded 
claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded, that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
affd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Additionally, 38 U.S.C.A. § 1117 provides for the enactment 
of regulations for compensation for disabilities occurring in 
Persian Gulf veterans.  Its implementing regulation, 
38 C.F.R. § 3.317, provides that VA shall pay compensation to 
a Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms 
including, but not limited to:  (1) fatigue;  (2) signs or 
symptoms involving skin;  (3) headache;  (4) muscle pain;  
(5) joint pain;  (6) neurologic signs or symptoms;  (7) 
neuropsychological signs or symptoms;  (8) signs or symptoms 
involving the respiratory system (upper or lower);  (9) sleep 
disturbances;  (10) gastrointestinal signs or symptoms;  (11) 
cardiovascular signs or symptoms;  (12) abnormal weight loss;  
(13) menstrual disorders; provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Also for purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
38 C.F.R., Part 4, for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, and the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d).

The veterans service medical records contain no evidence 
that he was seen for complaints of muscle and joint pain, 
memory loss, loss of concentration, chronic fatigue, or 
undifferentiated connective tissue disease during his tour of 
duty in the Persian Gulf.  His April 1991 redeployment 
physical examination found all systems normal, except for his 
hearing, upon clinical evaluation.  His April 1991 medical 
history report indicates that he reported a history of 
recurrent back pain.  A notation on that report indicated 
that the veteran reported no active complaints, and a stamp 
on that report indicated that no injury or illness was 
incurred or aggravated during assigned activities during 
Operation Desert Shield or Desert Storm.

September 1992 private physician notes indicate the veteran 
suffered rib fractures in a motor vehicle accident six months 
before, and reinjured the site in that month, causing him to 
miss work.

A March 1994 Persian Gulf Registry report indicates the 
veteran reported the contended conditions or symptoms.

A February 1995 VA examination report indicates that the 
veteran reported complaints of constant fatigue, and multiple 
muscle and joint aches and stiffness.  His wife reported that 
the veteran had become forgetful and confused at times.  The 
diagnosis was chronic fatigue syndrome, must rule out 
diabetes and hypothyroidism.

An April 1995 VA examination report indicated an assessment 
of high titer anticentramere antibody along with arthralgias, 
fatigue, memory difficulty, Raynauds, alternating 
constipation and diarrhea and questionable skin tightening 
over the distal digits.  This was said to be suggestive of 
CREST (calcinosis, Raynauds disease, esophageal dysmotility, 
sclerodactyly, and telangiectasis) or limited scleroderma.  
The examiner indicated that on examination the veteran 
appeared to have sclerodactyly, but he reported his fingers 
have always looked enlarged.  The examiner indicated that 
this could be true since he was a manual laborer.  The 
examiner indicated an evaluation by a rheumatologist was 
needed to confirm this diagnosis.  The examiner also 
indicated that the diagnosis of chronic fatigue syndrome 
could not be made at that point, since there was a good 
possibility of a connective tissue disease.

July 1995 through October 1995 VA treatment records contain 
diagnoses of undifferentiated connective tissue disease.

A June 1996 VA examination report contains assessments of:  
(1) undifferentiated connective tissue disease causing 
fatigue, myalgias, and arthralgias;  (2) peripheral 
neuropathy, cause uncertain, possibly related to alcohol 
abuse.

During an August 1996 VA examination the veteran reported 
that his symptoms did not begin until after he returned from 
the Persian Gulf.  The assessment was positive antinuclear 
antibodies, chronic fatigue, bilateral metacarpophalangeal 
and wrist arthralgias and right second, third and fourth 
fingers Raynauds phenomenon by history.  Antinuclear 
antibodies titer was 1280 centromere pattern.  The examiner 
indicated that the pattern was quite specific of CREST 
syndrome, but, at that time, there was not enough evidence to 
support a diagnosis of connective tissue disease, as the 
veteran had no calcinosis, and his Raynauds phenomenon 
involving the second, third, and fourth fingers of the right 
hand could be related to the injury of his fingers and 
continued smoking.  There was also no clinical evidence of 
sclerodactyly or skin tightening, suggestive of scleroderma.  
The examiner also indicated that the chronic fatigue and 
achiness were suggestive, but not specific, for connective 
tissue disease, and could be explained by other conditions, 
such as fibromyalgia, and he has sleep disturbance, 
intermittent low back pain, and few trigger points.  An 
October 1996 addendum to that report, due to subsequent 
laboratory and radiology tests, contained an assessment of 
undifferentiated connective tissue disease manifested by 
positive antinuclear antibodies of a centromere pattern, 
chronic fatigue, bilateral metacarpophalangeal and the wrist 
arthralgias, and Raynauds phenomenon.

The RO, by an October 1997 letter, requested that the veteran 
either submit records from Mercy Hospital, where he had 
indicated treatment, or fill out authorizations in order for 
the RO to obtain those records.  There is no evidence in the 
claims file that the veteran either submitted those records 
or returned the executed forms.

The veteran has not contended that either muscle or joint 
pain, memory loss, loss of concentration, chronic fatigue, or 
undifferentiated connective tissue disease had their onset 
during his active duty military service, and his service 
medical records, as noted above, indicate no complaints or 
diagnoses of these conditions during that time.  Thus, none 
of these conditions was found to be chronic during the 
veteran's active duty military service.  There has also been 
no medical evidence submitted indicating that any disease 
subject to presumptive service connection was manifested to a 
compensable (10 percent) degree within one year of his 
discharge from active duty service.  See 38 C.F.R. 
§ 3.309(a).

The first evidence of any of these conditions appears in the 
March 1994 Persian Gulf Registry questionnaire, and the first 
treatment evidence of record appears in July 1995.  Thus, 
there is no evidence of continuity of symptomatology from the 
veterans active duty military service, or during any 
presumptive period, to the current date.  Most important, 
however, is the fact that there is no medical evidence of 
record containing an opinion by any health care provider 
relating any or these conditions with the veterans active 
duty military service.

Indeed, the only evidence of record which alleges that the 
veterans muscle or joint pain, memory loss, loss of 
concentration, chronic fatigue, or undifferentiated 
connective tissue disease, are the result of an inservice 
injury or disease are the veterans own statements in the 
various documents he has submitted while advancing his claim.  
However well-intentioned those statements may be, the Board 
notes that the veteran, as a lay person, is not qualified to 
offer opinions regarding the etiology of muscle or joint 
pain, memory loss, loss of concentration, chronic fatigue, or 
undifferentiated connective tissue disease; such 
determinations require specialized knowledge or training, 
and, therefore, cannot be made by a lay person.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Where, as here, the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible is required in order for the claim to be well 
grounded.  LeShore v. Brown, 8 Vet. App. 406, 408 (1995).

38 C.F.R. § 3.317 provides that VA shall pay compensation to 
a Persian Gulf veteran if, by history, physical examination, 
and laboratory tests, these conditions, or signs or symptoms, 
cannot be attributed to any known clinical diagnosis.  In the 
present case ample medical evidence, as noted above, 
attributes the veterans fatigue, myalgias and arthralgias, 
including muscle and joint pain, to the diagnosed 
undifferentiated connective tissue disease.  Thus, 
compensation may not be paid for these conditions, or signs 
or symptoms.

As the veteran did not complain of, nor was diagnosed with, 
memory loss or loss of concentration, during his active duty 
service, these conditions must be first determined to be 
chronic, and then currently manifested to a compensable (10 
percent) degree.  See 38 C.F.R. § 3.317.  As noted above, for 
purposes of section 3.317, "objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  The Board notes that this section requires 
both objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  In the present case, while the 
veterans wife has reported his forgetfulness, thereby 
satisfying the requirement of independent verification, there 
has been no objective medical evidence of memory loss 
perceptible to an examining physician submitted.  In the case 
of a loss of concentration, there has been neither objective 
evidence perceptible to an examining physician submitted, nor 
evidence of independent verification.

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  Consequently, as a 
well grounded claim requires medical evidence of a nexus 
between an inservice injury or disease and the current 
disability in order to be plausible, as noted above, and as 
section 3.317 requires that only undiagnosed signs and 
symptoms which have been determined to be chronic can be 
compensated, and no such evidence has been submitted, the 
veterans claim for service connection for an undiagnosed 
illness manifested by muscle and joint pain, memory loss, 
loss of concentration, chronic fatigue, and undifferentiated 
connective tissue disease, must be denied as not well 
grounded.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veterans 
service connection claim plausible.  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).


ORDER

Service connection for an undiagnosed illness manifested by 
muscle and joint pain, memory loss, loss of concentration, 
chronic fatigue, and undifferentiated connective tissue 
disease, is not well grounded.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
